department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax exempt ano government entities dwvibion number release date date date uil former spouse corporation foundation dear we have considered your ruling_request dated date concerning the excise_tax consequences under section of the internal_revenue_code code related to a proposed transfer of assets in the manner and for the purposes described below foundation has been recognized as an organization exempt under sec_501 of the ‘code and is classified as a private_foundation within the meaning of sec_509 b's former ‘spouse was the founder of both foundation and corporation b also made substantial contributions to foundation b had the right so long as she lived either to be a director of foundation or to appoint another to serve in her place as a director subject however to her right to rescind that appointment and either to resume her service as a director or to appoint during her lifetime b appointed her daughter d to serve in her anothar to serve in her place place as a director of foundation b's daughter d and her son f are personal_representatives of the estate of b corporation is a holding_company which conducts business through a number of wholly-owned subsidiaries common_stock and is also a director of foundation contributions to the foundation e has two classes of stock voting and nonvoting f owns all shares of voting corporation has made substantial upon b's death b devised the residue of her estate to foundation ‘ownership of certain timber properties the land was acquired as investment_property and was this residue included the originally held as an undivided percent tenancy-in-common interest with former spouse the land holdings of both b and farmer spouse were subject_to substantially identical option agreements singularly referred to herein as option agreement which granted corporation the right to acquire these holdings at any time up until the estate of the optionor terminated at the then-current fair_market_value as determined by an independent_appraiser after former spouse died leaving the residue of former spouse's estate to foundation corporation exercised its rights under the option agreement with former spouse and acquired the land holdings from former spouse's estate these holdings were then still held as a tenancy-in-common interest with b following acquisition of former spouse's property corporation entered into a series of exchange transactions with b so that corporation and b would each own the entire_interest in approximately half the property instead of undivided interests in the whole we ruled in separate rulings that the traneaction between corporation and the estate of former spouse was not an act of self-dealing pursuant to sec_53 d - b of the foundation and similar excise_tax regulations ‘regulations’ corporation exercised the option granted to it by the option agreement with b through a third party intermediary an assignee of the corporation pursuant to the option agreement the price paid_by the assignee of the corporation to the estate of b was above the fair_market_value of the land determined as of the date of the exercise of the option this fair_market_value was determined by an agreed upon independent_appraiser during this process the estate of b was guided by a committee of members of the board_of the foundation each of whom is independent of corporation in exchange for the land being transferred to an assignee of the corporation pursuant to the option agreement the estate of b received all cash in an amount represented to be above fair_market_value you state that the appropriate state attorney_general acknowledged that it had received a copy of the petition filed by you seeking approval of the sale and that the attorney_general did not file any objections to that petition probate_court with jurisdiction over b's estate you also represent that the transaction was approved by the requested rulings the personal_representatives of the estate of b for themselves and the estate corporation and the foundation for itself and its managers request a ruling that pursuant to section sec_3 d - b of the regulations the estate's sale of the land holdings of b to an assignee of the corporation pursuant to the terms and provisions of the option agreement for the price determined as specified in the option agreement followed by the assignee's transfer of the property to corporation will not be an act of self-dealing under sec_4941 of the code by any of the parties the estate of b the personal_representatives of the estate corporation the foundation or the foundation’s managers law sec_501 of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_507 of the code defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4941 a of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation section of the code defines self-dealing as including a sale_or_exchange of property or the extension of credit between a foundation and a disqualified_person whether done directly or indirectly sec_4946 of the code defines the term disqualified persons’ with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a ‘substantial contributor to the foundation it also includes a member_of_the_family of any individual described above in addition it includes a_trust or estate in which persons described in above hold more than percent of the beneficial_interest sec_4946 of the code defines the term foundation_manager as including an officer director of trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 of the code states that the term ‘a member’ of the family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person sec_53_4941_d_-1 of the regulations provides in general that for the purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53 d -2 of the regulations sec_53 d -1 b of the regulations provides that certain transactions described in sec_53 d -2 as indirect self-dealing are excepted from the definition of indirect self- dealing sec_53 d -1 b of the regulations provides that the term indirect setf-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law i the administrator or executor of an estate or trustee of a revocable_trust either - a possess a power of sale with respect to the property b has the power to reallocate the property to another beneficiary of s required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust gi such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 v the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate of trust and a results in the foundation receiving an interest or expectancy at least as liquid as the one it v with respect to transaction occurring after date the transaction either - gave up purposes of b results in the foundation receiving an asset related to the active carrying out of its exempt is required under the terms of any option which is binding on the estate_or_trust sec_53 d -1 b of the regulations example describes a situation where a substantial_contributor to a private_foundation bequeaths one-half of his estate to his spouse and one-half to the private_foundation the estate includes a one-third interast in a partnership the remaining two-thirds of the partnership are owned by a disqualified_person to the private_foundation the one-third interest was subject_to an option agreement when it was acquired by the estate the sale of the one-third interest in the partnership to the disqualified_person did not constitute an act of self-deating because the transaction satisfied the requirements set forth in sec_53 d -1 b section dollar_figure41 d -2 a of the regulations provides that in general the sale_or_exchange of property between a private_foundation and a disqualified_person shall constitute an act of self- dealing analysis generally transactions between a disqualified_person and a foundation are subject_to the self- dealing rules set forth in sec_4941 of the code sec_4941 defines self-dealing to include any direct or indirect sale_or_exchange of leasing of property between a private_foundation and a disqualified_person under sec_53 d -1 of the regulations the sale by an estate of property in which a private_foundation has an expectancy under a will can be an act of indirect self-dealing ifthe transaction described above were determined to be an act of self-dealing it would subject the self-dealing persons to an excise_tax on each act of self- dealing between a disqualified_person and a private_foundation pursuant to sec_4941 however in order to apply section we must first determine if there are disqualified persons corporation has contributed substantially more than dollar_figure in the transaction with the private_foundation here corporation is a disqualified_person with respect to the foundation under sec_4946 of the code because it was a substantial_contributor fo the foundation sec_807 a of the code provides that a substantial_contributor is any person who contributed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of total contributions which you state was more than of total contributions additionally d and f are disquaiified persons with respect to the foundation pursuant ta sec_4948 of the code that section states that the term a member’ of the family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person d and f are children of b a disqualified_person as well as being the executors of b's estate and directors of foundation f is also the owner of all the voting_stock of corporation thus and f are disqualified persons with respect to the foundation however transactions during the administration of an estate regarding the foundation's interest or expectancy in property held by such estate are not self-dealing if all five conditions set forth in sec_53 d -1 b of the regulations are met such exception to the self-dealing rules is commonly referred to as the estate administration exception the first requirement of the estate administration exception is sec_53_4941_d_-1 of the regulations which provides in part that the administrator of an estate is required to sell the property under the terms of any option subject_to which the property was acquired by the estate here b during her lifetime entered into an option agreement with corporation to sell the property to corporation in exchange for which b or her estate would receive fair_market_value of the assets transferred as determined by an independent_appraiser since the personal_representatives of b's estate are required to sell the property under the terms of the option agreement subject_to which the property was acquired by the estate the transaction meets this first requirement the second requirement as set forth in sec_53 d -1 b i of the regulations provides that the transaction must be approved by the probate_court having jurisdiction over the estate here you have represented that the sale transaction has been approved by the probate_court having jurisdiction over the estate thus the second condition has been met the third requirement pursuant to sec_53 d -1 b il of the regulations provides that such transaction occurs before the estate is considered terminated for federal_income_tax purposes here according to the facts you have represented that the transaction occurred prior to the estate being terminated for federal_income_tax purposes additionally the option agreement specifically provided that the corporation could exercise its option at any time up until the estate of the opticnor terminated thus this third condition has been met fourth sec_53_4941_d_-1 of the regulations provides that the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate here the option agreement specifies that the purchase_price will be the fair_market_value as determined by an independent appraisal the estate of b in exchange for selling the property interest pursuant to the option agreement received an amount greater than the appraised amount and received all cash in the transaction thus the requirement of subsection iv of sec_53 d -1 b of the regulations that the estate receives an amount which equals the fair_market_value of the foundation's interest or expectancy in the property holdings at the time of the transaction was met the last requirement of the estate administration exception is that the transaction results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up here the estate and thereby the foundation gave up real_property in exchange for all cash estate received an interest at least as liquid as the one it gave up thus the since the transaction outlined above meets the requirements for the estate administration exception the transaction will not be subject_to the self-dealing rules set forth in sec_4941 of the code ruling the sale by the estate of b and purchase of the interest by an assignee of corporation pursuant to the terms and provisions of the option agreement will not be an act of self-dealing under sec_4941 of the cade by the estate of b in this ruling we have not determined whether the methodology used to determine fair_market_value of the assets is proper we merely have accepted the given representation that the appraisal reflects fair_market_value in this ruling we also have not determined whether the mechanism of the deferred_like-kind_exchange pursuant to saction of the code is proper this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the cade provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions conceming your federal_income_tax status this ruling should be kept in your permanent records tf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter n accordance with the power of attomey currently on file with the intemal revenue service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
